Judgment, Supreme Court, New York County (James A. Yates, J.), rendered February 22, 2007, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is without merit (see Almendarez-Torres v United States, 523 US 224 [1998]). Concur—Gonzalez, P.J., Tom, Mazzarelli, Andrias and Saxe, JJ.